DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-16 are pending.
Claims 1, 4-13 are under examination on the merits.
Claims 1, 5, 6, 15 are amended.
Claims 2 and 3 are previously canceled.
No claims are newly added.

	Claim Rejections - 35 USC § 112
The rejection of claims 1, 4-13 under 35 U.S.C. 112(b) as being indefinite for the lack of precision in the term “both sides” is withdrawn in view of applicant’s incorporation of a chemical structure into independent claim 1. 

The rejection of claims 1, 4-13 under 35 U.S.C. 112(b) as being indefinite for “the NCO content of the urethane pre-polymer” is withdrawn. Upon review of applicant’s arguments and consultation with another examiner in the polyurethane art, the term “the NCO content of the urethane prepolymer” includes both free and prepolymer-attached NCO content. However, this is also true for the applied prior art Szycher in his reference to NCO content. See maintained 103 rejections and response to argument below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 4-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002356533 by Fukami et al in view of “Structure-Property Relations in Polyurethanes” by Szycher is withdrawn in view of applicant’s amendment placing a detailed structure which has a different termination than Fukami into claim 1. Fukami only recites reacting his structure (4) with polymeric MDI (paragraph 14, 47) which does not meet the instant description of R5. However, a rejection in further view of “Polyurethane precursors” by Tanzi is set forth below.

Claims 1, 4-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002356533 by Fukami et al in view of “Polyurethane precursors” by Tanzi in further view of “Structure-Property Relations in Polyurethanes” by Szycher.
Fukami describes polyisocyanate compositions for rigid polyurethane foams.
Regarding claim 1, Fukami describes a curable composition which is produced into a polyurethane foam (Overview) which comprises optionally two prepolymers (A2) and (A3), wherein (A2) comprises MDI with polyether and (A3) comprises MDI with polysiloxane-polyether (Overview; polyether reads on oxyalkylene). The polysiloxane structure is the same as claimed, see paragraphs 32-42 and also paragraph 83.
Fukami describes, in formulas (3)-(11), “A”, active hydrogen - which is where the isocyanate group bonds. For example, in formula (4) (paragraph 34) Fukami describes R1, the polyether (formula 12), between the siloxane and the active hydrogen with the oxyalkylene ether on both sides of the siloxane (see below). This meets the instant claim central structure including R3 and R2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fukami only describes reacting this active-hydrogen-containing compound with polymeric MDI (paragraph 14) and is silent about other isocyanates. 
Tanzi describes the diisocyanate polyaddition process. 
Tanzi describes several aromatic diisocyanates which are alternatives to polymeric MDI (p.3) and meet the instant terminal structure, including toluenediisocyanate, monomeric MDI and NDI (p.3). Tanzi also describes aliphatic polyisocyanates which meet the instant structure like hexamethylene diisocyanate, isophorone diisocyanate, and H12-MID/HMDI (p.3 col 2 -p.4 col 1). Tanzi states that different isocyanates have different purposes; aromatic polyisocyanates have higher reactivity towards hydroxyl compounds and give polymers with better mechanical properties (p.3 col 1 paragraph 1). Aliphatic polyisocyanates give light-stable polyurethanes (p.3 col 2 paragraph 4). It is obvious to one of ordinary skill in the art to choose any of the aromatic polyisocyanates where Fukami merely recites polymeric MDI because they all have higher reactivity towards hydroxyl compounds and give polymers with better mechanical properties. Alternatively It is obvious to one of ordinary skill in the art to choose any of the aliphatic polyisocyanates because they give light-stable polyurethanes. 
When these diisocyanates are reacted with the active hydrogen “a” at the end of Fukami’s (4) depicted above, the resulting prepolymer meets the instant claim where R4 is N and R5 is the body of the diisocyanate molecule that is in between isocyanate moieties, described in Tanzi. 
Regarding the NCO content of the prepolymers, Fukami is silent. 
Szycher describes the molecular structure of polyurethanes.
Szycher states that in producing prepolymer, a NCO content of 1-15 wt% results (p.51 final paragraph). Szycher describes production of these prepolymers as useful in controlling toxicity, reactivity, structure, properties, processibility and finished product quality in polyurethane production (p.51 penultimate paragraph). Thus it would be obvious to one of ordinary skill to produce Fukami’s prepolymers with a NCO content as described by Szycher as a result of controlling toxicity, reactivity, structure, properties, processibility and finished product quality in polyurethane production. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Szycher describes values overlapping with the claimed range.

Regarding claims 4 and 6, Fukami describes the polyoxyalkylene structure as present in at least 30 mass% in the polysiloxane-polyether copolymer (paragraph 29) and preferably the ratio of polyoxyalkylene to siloxane is 99:1 to 65:35 in the polysiloxane-polyether copolymer (paragraph 30). The amount of polyisocyanate is present in the prepolymer in a ratio of 80 to 99.9 parts relative to 0.1-20 parts of the total of the polyether plus the polysiloxane-polyether component (Derwent Abstract final page paragraph 1). Since the siloxane is only present in a ratio of up to 35/65 of the polysiloxane-polyether, and the total polyether and polysiloxane-polyether component is furthermore in the minority at a ratio of 0.1-20 parts, this overlaps with the claimed range of siloxane in the total isocyanate compound claimed.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Fukami describes values overlapping with the claimed range.

Regarding claim 5, Fukami describes, for example, methyl (see Formula 4 above). 

Regarding claim 7, Fukami describes m in Formula 3-6 as greater than or equal to 2. Fukami exemplifies m=8 (paragraph 82-83). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 8, it is noted that the instant claim to a “chain-elongated” structure has product-by-process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The claim is to the structure, not the process of making the structure. The chain elongation described in the instant specification, using ethylene glycol, diethylene glycol, polyethylene glycols, etc. (instant publication paragraph 60) can have the same structure as the R1 units described by Fukami (Formula 12; see also Formulas 3-11).  Fukami describes the R1 units in many different places (see Formulas 3-11), which are consistent with chain elongation. 

Regarding claim 12, Fukami describes a plasticizer and a filler as possible additives (paragraph 66, 67 additives plural).  Thus it would be obvious to one of ordinary skill to choose the plasticizer and filler from Fukami’s list because both are possible additives according to Fukami.


Claims 9-10 are rejected as being unpatentable over JP 2002356533 by Fukami et al in view of “Polyurethane precursors” by Tanzi in further view of “Structure-Property Relations in Polyurethanes” by Szycher further in view of JP 2006-035617 by Okuda et al.
Fukami is described above.
Regarding claim 9, Fukami describes a catalyst for improving the reactivity with a polyol, i.e. potentially a latent curing agent (paragraph 50, 63), but does not specifically describe the catalyst (paragraph 50). Alternatively, Fukami describes additives in general (paragraph 50).
Okuda describes a polyurethane foam.
Okuda describes a latent curing agent for polyurethane foam (paragraph 28). Okuda states that when the latent curing agent is heated to a temperature above which it melts, the amino group is regenerated and activated so that it reacts with the isocyanate and cures (paragraph 32). This action means the curing agent is inactive at room temperature but cures the solution rapidly once heated (paragraph 30, 32). Thus it would be obvious to one of ordinary skill to use the latent curing agent as a catalyst or additive generally described by Fukami in order to control curing in a specific temperature range.

Regarding claim 10, Okuda describes amine particles coated with fine particles (paragraph 30). 

Claim 11 is rejected as being unpatentable over by JP 2002356533 by Fukami et al in view of “Polyurethane precursors” by Tanzi in further view of “Structure-Property Relations in Polyurethanes” by Szycher further in view of JP 2006-035617 by Okuda et al as evidenced by JP 3131224 by Maeda et al, represented herein by US 5866668.
Fukami and Okuda are described above.
Regarding claim 11, Okuda describes a melting point above 50C (paragraph 28). Okuda is silent as to some of the claimed properties of the amine curing agent, but states that the curing agent is that described in Maeda (Okuda paragraph 28). 
Maeda describes an amine size of less than 20 microns (col 3 ln 1) and a fine particle size less than 2 microns (col 3 ln 45). Although Maeda is silent as to the heat amount, Maeda describes the same sized amine particles with the same sized fine particles as instantly claimed. Maeda describes many of the same specific amines as those instantly described (Maeda col 2 ln 55-68; instant paragraph 71), the same fine particles (Maeda col 3 ln 20-25; instant publication paragraph 74) with the same fine particle/amine ratio (Maeda col 3 ln 24-27; instant publication paragraph 77). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Since Okuda (Maeda) describes the same amine curing agent instantly described, the instantly claimed property of heat amount would necessarily be present in at least overlapping terms.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by JP 2002356533 by Fukami et al in view of “Polyurethane precursors” by Tanzi in further view of “Structure-Property Relations in Polyurethanes” by Szycher further in view of Mesamoll by Lanxess.
Fukami is described above.
Regarding claim 13, Fukami describes a plasticizer in general terms (paragraph 50, 66) but is silent as to the specific plasticizer.
Lanxess describes a plasticizer.
Lanxess states that its Mesamoll is an alkylsulphonic acid ester with phenol (p.1 “Chemical Composition”). Lanxess states that Mesamoll is a plasticizer for polyurethane (p.2 final paragraph) and that it has advantages such as good resistance to weathering, among others (p.2 “General properties”). Thus it would be obvious to one of ordinary skill to use Mesamoll where Fukami is more generic for its good resistance to weathering. 

The rejections of claims 1, 4-8 under 35 U.S.C. 103 as being unpatentable over US 6139967 by Tozuka in view of “Structure-Property Relations in Polyurethanes” by Szycher in the previous action are repeated and amended herein to reflect applicant’s amendment.
Tozuka describes a layer comprising a siloxane-modified polyurethane resin.
Regarding claim 1, Tozuka describes a curable composition (col 3 ln 31) comprising a prepolymer that is a polyether polyol (col 3 ln 20-31, col 4 ln 13, 21) and a prepolymer that is siloxane/polyether (col 3 ln 20-31, col 3 formula (3) ln 55). These are prepolymers because of the preparation described by Tozuka- specifically reacting the polysiloxane-containing polyol and the high molecular weight polyol with isocyanate to form an intermediate (col 3 ln 25-31). 
Tozuka’s siloxane polyol meets the instantly claimed siloxane-skeleton-containing prepolymer (II) depicted at least in Tozuka formula (3) in col 3:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The diisocyanate bonds at the –OH endgroups, i.e. bonded to the oxyalkylene ether as instantly claimed. Tozuka describes the polyisocyanates MDI, hydrogenated MDI, TDI and IPDI (col 4 ln 50-55) which create the instantly claimed terminal groups where R4 is N and R5 is the body of the diisocyanate between isocyanate groups.
As instantly claimed, the oxyalkylene ether is attached to the polysiloxane through R1, which is an alkylene group having 1-4 carbon atoms (col 4 ln 10-11). 
Tozuka is silent as to the resultant NCO content of the prepolymers. 
Szycher describes the molecular structure of polyurethanes.
Szycher states that in producing prepolymer, a free NCO content of 1-15 wt% results (p.51 final paragraph). Szycher describes production of these prepolymers as useful in controlling toxicity, reactivity, structure, properties, processability and finished product quality in polyurethane production (p.51 penultimate paragraph). Thus it would be obvious to one of ordinary skill to produce Tozuka’s prepolymers with a free NCO content as described by Szycher as a result of controlling toxicity, reactivity, structure, properties, processability and finished product quality in polyurethane production. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Szycher describes values overlapping with the claimed range.

Regarding claims 4, 6, and 7 Tozuka describes the integers m and n in formula (3) as “one or more” (col 4 ln 11-12). Since m may be small and n may be large, the amount of siloxane may be quite small. Tozuka also describes the average molecular weight of the siloxane polyol to be 600-10,000 (col 3 ln 36-37) and the molecular weight of the high molecular weight polyol to be 600-10,000 (col 4 ln 15-16). For example, if both polyols have an average molecular weight of 1,000 and in formula (3) m is small but n is large, the content of siloxane skeleton overlaps with that claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Tozuka describes values overlapping with the claimed range.

Regarding claims 5 and 6, Tozuka depicts in formula (3) methyl groups for the instant R groups. 

Regarding claim 8, it is noted that the instant claim to a “chain-elongated” structure has product-by-process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The claim is to the structure, not the process of making the structure. The chain elongation described in the instant specification, using ethylene glycol, diethylene glycol, polyethylene glycols, etc. (instant publication paragraph 60) can have the same structure as the (R2O) end units described by Tozuka. 

The rejection of claims 9, 10 as being unpatentable over US 6139967 by Tozuka in view of “Structure-Property Relations in Polyurethanes” by Szycher further in view of JP 2006-035617 by Okuda et al is repeated and maintained herein. Specifically,
Tozuka is described above. 
Regarding claim 9, Tozuka describes adding a curing agent but does not state that the curing agent is latent (col 3 ln 31). 
Okuda describes a polyurethane foam.
Okuda describes a latent curing agent for polyurethane foam (paragraph 28). Okuda states that when the latent curing agent is heated to a temperature above which it melts, the amino group is regenerated and activated so that it reacts with the isocyanate and cures (paragraph 32). This action means the curing agent is inactive at room temperature but cures the solution rapidly once heated (paragraph 30, 32). Thus it would be obvious to one of ordinary skill to use the latent curing agent as a curing agent described by Tozuka in order to control curing in a specific temperature range. 

Regarding claim 10, Okuda describes amine particles coated with fine particles (paragraph 30). 


The rejection of claim 11 as being unpatentable over US 6139967 by Tozuka in view of “Structure-Property Relations in Polyurethanes” by Szycher further in view of JP 2006-035617 by Okuda et al as evidenced by JP 3131224 by Maeda et al, represented herein by US 5866668 in the previous action is repeated and maintained herein. 
Tozuka and Okuda are described above.
Regarding claim 11, Okuda describes a melting point above 50C (paragraph 28). Okuda is silent as to some of the claimed properties of the amine curing agent, but states that the curing agent is that described in Maeda (Okuda paragraph 28). 
Maeda describes an amine size of less than 20 microns (col 3 ln 1) and a fine particle size less than 2 microns (col 3 ln 45). Although Maeda is silent as to the heat amount, Maeda describes the same sized amine particles with the same sized fine particles as instantly claimed. Maeda describes many of the same specific amines as those instantly described (Maeda col 2 ln 55-68; instant paragraph 71), the same fine particles (Maeda col 3 ln 20-25; instant publication paragraph 74) with the same fine particle/amine ratio (Maeda col 3 ln 24-27; instant publication paragraph 77). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Since Okuda (Maeda) describes the same amine curing agent instantly described, the instantly claimed property of heat amount would necessarily be present in at least overlapping terms.

The rejection of claim 12 as being unpatentable over US 6139967 by Tozuka in view of “Structure-Property Relations in Polyurethanes” by Szycher further in view of “Polyurethanes” by Sonnenschein in the previous action is repeated and maintained herein.
Regarding claim 12, Tozuka generally describes additives (col 5 ln 1-4) but is silent as to a plasticizer and a filler. 
Sonnenschein is an encyclopedic article on polyurethanes. 
Sonnenschein states that fillers and plasticizers may be added to polyurethane prepolymers. He states that fillers reinforce structure, increase modulus and reduce cost while plasticizers reduce viscosity and increase flexibility in sealant applications (p.52 antepenultimate paragraph). Thus it would be obvious to one of ordinary skill to add filler and plasticizer to Tozuka’s prepolymer composition for the advantages listed by Sonnenshein. 

The rejection of claim 13 as being unpatentable over US 6139967 by Tozuka in view of “Structure-Property Relations in Polyurethanes” by Szycher further in view of “Polyurethanes” by Sonnenschein in further view of Mesamoll by Lanxess in the previous action is repeated and maintained herein.
Tozuka is described above.
Sonnenschein describes plasticizers broadly but is not as specific as the instant claim. 
Lanxess describes a plasticizer.
Lanxess states that its Mesamoll is an alkylsulphonic acid ester with phenol (p.1 “Chemical Composition”). Lanxess states that Mesamoll is a plasticizer for polyurethane (p.2 final paragraph) and that it has advantages such as good resistance to weathering, among others (p.2 “General properties”). Thus it would be obvious to one of ordinary skill to use Mesamoll where Sonnenschein is more generic for its good resistance to weathering. 

Response to Arguments
Applicant’s argument p.7-8 of Remarks submitted 2/28/22 has been considered and is persuasive. Applicant states that one of ordinary skill would understand that the potentiometric titration method measures NCO at the terminal ends of prepolymer and free NCO content. This has been researched and found to be true; the 112 rejection is withdrawn. However it is noted that by the same measure, the free NCO reported by Szycher measures the same amount, i.e. the free isocyanate and the isocyanate at the ends of the prepolymer capable of reacting. 

Applicant’s argument p.11 has been considered and is persuasive. Applicant states that Fukami does not describe the instantly claimed structure in claim 1 because Fukami describes reacting the polysiloxane/polyether unit with polymeric MDI. Polymeric MDI, when reacted with the polysiloxane/polyether polyol, does not meet the new instant structure at least at R5 because of the multiple isocyanate moieties between terminal isocyanates. However, reason to choose other diisocyanates is given in new rejection in further view of “Polyurethane precursors” by Tanzi above, and these meet the new structure. 

Applicant’s argument p.12 first paragraph has been considered and is not persuasive. Applicant cites Fukami as describing a total NCO content of the total composition as 24-33% by mass. This is not found convincing because it does not describe the NCO content of the prepolymer coinciding with instant prepolymer (II) on its own. Furthermore, Szycher gives motivation to have an NCO content significantly overlapping with the claimed range.

Applicant’s argument p.12 final paragraphs has been considered but is not persuasive. Applicant states that there is no motivation to arrive at the claimed structure from Fukami. This is not found convincing because upon search for the structure, motivation is found to use a different polyisocyanate than the polymeric MDI disclosed by Fukami. The new rejection is applied above. 

Applicant’s argument p.13 paragraph 2 has been considered and is not persuasive. Applicant states that Tozuka is silent as to NCO content, while Szycher’s disclosure is only to the free NCO content. This is not found convincing because, upon further research, both the instant and Szycher measure the same NCO content, i.e. the NCO capable of reacting- this is in the form of unreacted isocyanate as well as terminal NCO groups at the end of prepolymers. 

Applicant’s argument p.13 penultimate paragraph has been considered but is not persuasive. Applicant states that the instantly claimed subject matter provides advantages not recognized by Tozuka in view of Syzcher. This is not found convincing because the instant argument cites foaming- foaming is not claimed, nor are any of the improved properties instantly cited. Should applicant wish to provide unexpected results, overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02). Applicant has not provided any such showing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766